Exhibit 10.15 *

ESTERLINE TECHNOLOGIES CORPORATION

SUPPLEMENTAL RETIREMENT INCOME PLAN

EFFECTIVE

January 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page #

ARTICLE I

  

Purpose

   3

ARTICLE II

  

Definitions

   3

ARTICLE III

  

Eligibility and Participation

   6   

1. Eligibility

   6   

2. Participation

   6

ARTICLE IV

  

Supplemental Retirement Income

   6   

1. Retirement or other Termination

   6   

2. Amount of Supplemental Retirement Income

   7   

3. Normal Retirement Benefit

   7   

4. Early Retirement Benefit

   7   

5. Vesting

   7

ARTICLE V

  

Survivor Benefits

   7   

1. Pre-retirement Death Benefit

   7   

2. Post-retirement Supplemental Retirement Income

   8

ARTICLE VI

  

Withholding Taxes

   8

ARTICLE VII

  

Amendment and Termination of Plan

   8

ARTICLE VIII

  

Administration

   9

ARTICLE IX

  

Miscellaneous

   9   

1. Source of Funding

   9   

2. Not a Contract of Employment

   9   

3. Successors and Assigns

   9   

4. Expenses

   10   

5. No Prior Right or Offer

   10   

6. Notice

   10   

7. Terms

   10   

8. Incompetence

   10   

9. Governing Law

   10   

10. Top Hat Plan

   10   

11. Tax Effects

   11

ARTICLE X

  

Claims Procedure

   11   

1. Claim

   11   

2. Denial of Claim

   11   

3. Review of Claim

   11   

4. Final Decision

   11   

5. Venue

   12



--------------------------------------------------------------------------------

ESTERLINE TECHNOLOGIES CORPORATION

SUPPLEMENTAL RETIREMENT INCOME PLAN

ARTICLE I

Purpose

This Supplemental Retirement Income Plan is intended to promote and advance the
interests of Esterline Technologies Corporation (the “Company”) and its
shareholders by providing competitive compensation to select key executives of
the Company.

Under the Qualified Plan, certain Code provisions serve to restrict an
individual’s benefit with respect to any plan year:

 

  •   The maximum amount of Plan Compensation that can be considered in
determining Company contributions ($220,000 for 2006) – Code Section 417(a)(17)

 

  •   The maximum amount that may be accrued under the plan for a Participant as
an annual benefit (the lesser of 100% of average allowable compensation or
$175,000 for 2006) – Code Section 415(b)

The Plan is intended to allow Participants to accrue retirement pension benefits
on eligible earnings above these limits according to the same benefit accrual
formulas provided for the general workforce in the Company’s Qualified Plan.

This Plan is intended to comply with Code Section 409A with respect to all
benefits under the Plan. This Plan is effective as of January 1, 2005.

ARTICLE II

Definitions

The following words when capitalized shall have the following meanings, unless a
different meaning is required by the context. Any capitalized terms used in this
Plan that are not defined herein shall have the meanings set forth in the
Qualified Plan.

1. “Administrator” shall mean the Company’s Board as set forth in Article VIII
hereof. The Board may delegate responsibility for administration of the Plan to
a Board committee (the “Committee”) composed solely of two or more directors,
each of whom is a “Non-Employee Director” (as that term is defined in Rule
16b-3(b) promulgated by the Securities and Exchange Commission pursuant to its
authority under the Securities Exchange Act of 1934).



--------------------------------------------------------------------------------

2. “Accrued Benefit” shall have the same meaning as provided in the Qualified
Plan.

3. “Beneficiary” means the person, trust or other entity designated by the
Participant under the terms and conditions of the Qualified Plan who is or may
become entitled to receive a benefit under the Qualified Plan upon the
Participant’s death.

4. “Board” shall mean the Board of Directors of the Company. In the event the
Board has delegated any authority with respect to the Plan to a Committee,
references to the “Board” in this Plan shall be deemed to refer to either the
Board or the Committee, whichever is appropriate in the context in which the
word is used.

5. “Cash Balance Benefit” means the benefit accrual formula in Schedule IV of
the Qualified Plan.

6. “Change in Control” of the Company occurs on the date that any one person, or
more than one person acting as a group, acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 35% of the total voting power of the stock of the Company, excluding the
acquisition of additional stock by a person or more than one person acting as a
group who is considered to own more than 35% of the total fair market value or
total voting power of the stock of the corporation. A Change in Control also
occurs on the date that a change in the composition of the Board during any
12-month period occurs such that the individuals who, as of the beginning of
such 12-month period, constitute the Board (“Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
for purposes of this definition, any individual who becomes a member of the
Board subsequent to the beginning of the 12-month period, whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; and provided further, however, that any such individual whose
initial assumption of office occurs as a result of or in connection with an
actual or threatened solicitation of proxies or consents by or on behalf of an
entity other than the Board shall not be considered a member of the Incumbent
Board.

7. “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

8. “Company” shall mean Esterline Technologies Corporation, a Delaware
corporation, and any affiliate permitted to participate in this Plan (as
designated by the Board) or any successor to such corporation.

9. “Compensation” is as defined in the Qualified Plan; provided, however, that
“Compensation” shall not include the Participant’s earnings, if any, under a
multi-year performance based incentive arrangement, reimbursements or other
expense allowances, cash and non-cash fringe benefits, moving expenses, or
welfare benefits, whether or not reported as income to the Participant, or
severance and paid time off (PTO) benefits paid upon termination of employment,
whether paid on or after a Participant’s Severance from Service Date.

 

-4-



--------------------------------------------------------------------------------

10 “Distribution Election Form” shall mean the irrevocable form completed by a
Participant in connection with his Participation Agreement, which forms a part
of the Plan, under which the Participant elects the manner of distribution of
his vested Plan benefit. The Distribution Election Form shall be completed
within thirty (30) days of the Participant becoming eligible to participate
under the Plan. In the case of a current Participant who has not yet completed a
Distribution Election Form, the Distribution Election Form shall be completed no
later than January 31, 2007.

11. “Early Retirement Date” shall mean the date elected by a Participant who is
eligible for early retirement as provided in the Qualified Plan.

12. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

13. “Final Average Pay Benefit” means the benefit accrual formula in Schedule I
of the Qualified Plan.

14. “Normal Retirement Date” shall mean the later of the first day of the month
coincident with or immediately preceding the Participant’s 65th birthday, or the
date the Participant is credited with five (5) or more years of participation as
provided in the Qualified Plan.

15. “Participant” shall mean any individual who has been designated by the Board
as eligible to participate in the Plan and who has executed a Participation
Agreement and returned it to the Administrator as provided in Article III
hereof.

16. “Participation Agreement” shall mean a written agreement governing a
Participant’s rights under the Plan, which shall be executed by the Company and
the Participant in such form as the Administrator shall specify.

17. “Person” shall include individuals, partnerships, corporations,
associations, and other entities.

18. “Plan” shall mean the Supplemental Retirement Plan set forth herein.17.
“Qualified Plan” shall mean the Esterline Technologies Retirement Plan, as
amended from time to time.

19. “Spouse” shall mean the lawful spouse of a Participant as defined under the
Defense of Marriage Act of 1996 who was legally married to the Participant
throughout the one year period ending on the earlier of the date as of which the
Participant has elected to begin receiving benefits or the date of the
Participant’s death, provided that a former spouse will be treated as the Spouse
to the extent required under a Qualified Domestic Relations Order.

20. “Supplemental Retirement Income” shall mean the supplemental retirement
benefit described in Article IV hereof.

 

-5-



--------------------------------------------------------------------------------

21. “Vested” or “Vesting” shall mean the degree to which a Participant’s right
to benefits under the Plan has become nonforfeitable.

ARTICLE III

Eligibility and Participation

1. Eligibility. The Board shall designate, from time to time, certain employees
of the Company, including employees who also may be directors of the Company,
who are determined by the Board to be key executives of the Company and thus
eligible to participate in the Plan. In selecting the employees eligible to
participate in the Plan, the Board shall consider the position and
responsibilities of such individuals, the value of their services to the
Company, and such other factors as the Board deems pertinent. After the Board
has designated an employee as eligible to participate in the Plan, the
Administrator shall notify such employee and present him with a Participation
Agreement executed by the Company.

2. Participation. An eligible employee shall become a Participant in the Plan
upon executing and returning to the Administrator the Participation Agreement
described in paragraph 1 above.

ARTICLE IV

Supplemental Retirement Income

1. Retirement or other Termination. Upon the Participant’s separation from
service, whether upon retirement or otherwise, for reasons other than death or
termination for Cause (as defined below), he shall be entitled to Supplemental
Retirement Income as determined and payable under this Article IV.

a. If Participant’s employment is terminated by the Company without Cause or is
terminated by the Participant for any reason, he shall be entitled to the vested
portion of his Supplemental Retirement Income at his Normal or Early Retirement
Date.

b. If Participant’s employment is terminated for Cause, he shall not be entitled
to any portion of his Supplemental Retirement Income hereunder.

c. “Cause” when used in connection with the termination of Participant’s
employment by the Company, shall mean (i) the willful and continued failure by
Participant substantially to perform his duties and obligations to the Company
(other than any such failure resulting from any illness, sickness or physical or
mental incapacity) which failure continues after the Company has given notice
thereof to Participant or (ii) the willful engaging by Participant in misconduct
which is significantly injurious to the Company, monetarily or otherwise. For
purposes of this definition, no act, or failure to act, on Participant’s part
shall be considered “willful” unless done, or omitted to be done, by Participant
in bad faith and without reasonable belief that his action or omission was in
the best interests of the Company.

 

-6-



--------------------------------------------------------------------------------

d. In the event that the Participant is a “key employee” as described in Code
Section 409A(a)(2)(B)(i), payment of such Participant’s benefits by reason of
his separation from service shall commence no earlier than six months following
the date of his separation from service.

2. Amount of Supplemental Retirement Income. The Participant’s Supplemental
Retirement Income shall equal the excess of:

(A) the Participant’s Modified Accrued Benefit over

(B) his Accrued Benefit payable under the Qualified Plan.

The Participant’s “Modified Accrued Benefit” shall be his Accrued Benefit
determined as provided under the Qualified Plan except that Compensation for
this purpose shall not be limited as provided in Section 401(a)(17) of the Code
or any other similar statutory limitation on Compensation, nor shall the benefit
so determined be limited as provided by Section 415 of the Code or any other
similar statutory limitation on benefits.

3. Normal Retirement Benefit. Upon separation from service on or after reaching
his Normal Retirement Date the Participant shall be entitled to his Supplemental
Retirement Income which shall be paid by the Company in the manner elected by
the Participant on his Distribution Election Form. The Participant may
subsequently change his election regarding the manner of distribution of his
Supplemental Retirement Income by submitting a new Distribution Election Form to
the Company provided that the following conditions are met: (i) such election
may not take effect until at least twelve (12) months after the date on which
the election is made, (ii) except in the case of payment made on account of the
Participant’s death, the payment with respect to which such election is made
must be deferred for a period of not less than five (5) years from the date such
payment would otherwise have been paid or commenced, and (iii) any election
related to a payment at a specified time or pursuant to a fixed schedule may not
be made less than twelve (12) months prior to the date the payment or stream of
payments was scheduled to commence. No lump sum payments will be made under this
Plan.

4. Early Retirement Benefit. If the Participant elects to retire early he shall
be entitled to his Supplemental Retirement Income, payable as set forth above,
reduced however by the Qualified Plan’s early retirement factor.

5. Vesting. Unless otherwise provided in the Participation Agreement, the
Participant’s Supplemental Retirement Income hereunder shall become vested as
his Accrued Benefit shall vest under the Qualified Plan.

ARTICLE V

Survivor Benefits

1. Pre-retirement Death Benefit. If a Participant dies prior to the commencement
of his Supplemental Retirement Income under Article IV hereof, and his
Beneficiary would be entitled to a survivor’s benefit under the terms of the
Qualified Plan, the Participant’s

 

-7-



--------------------------------------------------------------------------------

Beneficiary shall be entitled to receive a survivor’s benefit in the
Supplemental Retirement Income, calculated in the same manner as the survivor’s
benefit under the Qualified Plan but using the Supplemental Retirement Income in
place of the Accrued Benefit under the Qualified Plan. Such survivor’s benefit
shall be in lieu of all other benefits which the Participant (or his
Beneficiary) would have been eligible to receive under the terms of the Plan.
Such benefit shall be paid as directed by the Participant on his Distribution
Election Form and the Beneficiary shall not have the power to defer the
commencement of such benefit.

2. Post-retirement Supplemental Retirement Income. If a Participant dies after
commencing to receive his Supplemental Retirement Income under Article IV hereof
and has selected a survivor’s form of benefit, the Participant’s Beneficiary
shall be entitled to receive from the Company the survivor’s benefit as provided
by the Participant’s election.

ARTICLE VI

Withholding Taxes

Notwithstanding anything in the Plan to the contrary, the Company shall withhold
from all benefit payments made to a Participant (or his Beneficiary) under the
Plan any amount which the Company is required to withhold for any applicable
state or federal taxes.

ARTICLE VII

Amendment and Termination of Plan

The Plan may be amended, discontinued or terminated by the Board at any time;
provided, however, that no amendment, discontinuance or termination of the Plan
shall, without the consent of any persons affected thereby, alter or impair any
rights created prior to such amendment, discontinuance or termination. In the
event that the Board terminates the Plan, benefits shall be paid in accordance
with the terms of the plan in effect at the time of such termination.
Notwithstanding the foregoing, the Board shall have discretion, upon complete
termination of the Plan, to accelerate payment of vested benefits in the
following circumstances: (1) within twelve (12) months of a corporate
dissolution taxed under Code Section 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. 503(b)(1)(A), so long as the amounts deferred under
the Plan are included in the Participant’s gross income in the latest of the
calendar year in which the termination occurs, the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture, or the first
calendar year in which the payment is administratively practicable; (2) within
the thirty (30) days preceding or the twelve (12) months following a Change in
Control event; or (3) all arrangements of the same type as this Plan (those that
would be aggregated under Proposed Treasury Regulation Section 1.409A-1(c) if
the Participant participated in all of the arrangements) are terminated, only
amounts payable absent a termination of the Program are paid within twelve
(12) months of the termination, all payments are made within twenty-four
(24) months of the termination, and a new arrangement of the same type is not
adopted at any time for a period of five years following the date of the
termination.

 

-8-



--------------------------------------------------------------------------------

ARTICLE VIII

Administration

The Plan shall be administered by the Board or the Committee, if one has been
appointed. The Board has exclusive power to interpret the Plan and may from time
to time make such decisions and adopt such rules and regulations for
implementing the Plan as it deems appropriate. In so administering the Plan, the
decisions and actions of the Board shall be final and binding on all parties
with respect to all matters relating to the Plan. A Participant shall not be
entitled to examine, audit or otherwise have access to any financial statements,
bookkeeping records or other records of account pertaining to the Company or the
Plan under any circumstances whatsoever. For purposes of any requirements
imposed by ERISA, the Company is the administrator of the Plan (and any other
pension plan sponsored by the Company for the benefit of a select group of
management or highly compensated employees) as defined in Section 3(16)(A) of
ERISA.

ARTICLE IX

Miscellaneous

1. Source of Funding. The Plan is unfunded. The rights of a Participant (and/or
his Beneficiary) to benefits under the Plan shall be solely those of an
unsecured creditor of the Company, and all benefits payable under the Plan shall
be paid from the general funds of the Company. The Company’s obligations under
this Plan shall be those of an unfunded and unsecured promise to pay money in
the future. The Company may, but shall not be required to, establish a reserve
of assets to provide funds for payments under this Plan. Such reserve may be
through an account, escrow or trust fund or through the purchase of
Company-owned insurance and shall be on such terms and conditions as shall
prevent taxation to Participants and Beneficiaries of any amounts held in the
reserve prior to the time payments are made. Establishing such a reserve shall
have no effect on the operation of this Plan or upon the status of Participants
as unsecured general creditors of the Company. Rights to payments shall not be
limited to assets held in any reserve.

2. Not a Contract of Employment. The terms and conditions of the Plan shall not
be deemed to constitute a contract of employment between the Company and the
Participant, and the Participant (and his Beneficiary) shall have no rights
against the Company except as specifically provided herein. Moreover, nothing in
the Plan shall be deemed to give a Participant the right to be retained in the
employ of the Company or to interfere with the right of the Company to
discipline or discharge the Participant at any time.

3. Successors and Assigns. A Participant shall not have any right to transfer,
assign, encumber, hypothecate or otherwise dispose of his (or his Beneficiary’s)
right to receive benefit payments under the Plan. The provisions of the Plan
shall bind and inure to the benefit of the Company and its successors and
assigns. The term “successors” as used herein shall include any corporation or
other business entity which shall, whether by merger, consolidation, purchase or
otherwise, acquire all or substantially all of the business or assets of the
Company.

 

-9-



--------------------------------------------------------------------------------

4. Expenses. All expenses and costs in connection with the adoption and
administration of the Plan shall be borne by the Company.

5. No Prior Right or Offer. Except as expressly granted pursuant to the Plan
subsequent to its effective date, nothing in the Plan shall be deemed to give
any director, officer or employee, or his legal representatives or assigns or
any other person or entity claiming under or through him, any contractual or
other right to participate in the benefits of the Plan.

6. Notice. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed given when personally delivered to the
addressee or deposited in the United States mail, postage prepaid and properly
addressed to the addressee’s last known address.

7. Terms. Whenever any words are used herein in the masculine they shall be
construed as though they were used in the feminine in all cases where they would
so apply and wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply. Titles of
Articles and paragraphs hereof are for general information only, and the Plan is
not to be construed by reference thereto.

8. Incompetence. If the Administrator determines that a Participant is unable to
care for his affairs because of illness, accident or otherwise, any payment due
the Participant shall be made only to a duly authorized guardian or other legal
representative or, upon appropriate indemnification of the Administrator, to the
Spouse. Any such payment shall be a payment for the account of the Participant
and shall be a complete discharge of any liability of the Company therefore.

9. Governing Law. The provisions of the Plan shall be governed by and construed
in accordance with the laws of the State of Washington, except where preempted
by ERISA or any other federal statute. Invalidation of any one of the provisions
of the Plan for any reason shall in no way affect the other provisions hereof,
and all such other provisions shall remain in full force and effect.

10. Top Hat Plan. This Plan is intended to be an unfunded plan maintained
primarily for a select group of “management or highly-compensated employees”
within the meaning of Sections 201, 301 and 401 of ERISA, and therefore to be
exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA. Accordingly,
the Plan shall terminate and no further benefits shall accrue hereunder if it is
determined by a court of competent jurisdiction or by an opinion of counsel that
the Plan constitutes an employee pension benefit plan within the meaning of
Section 3(2) of ERISA which is not so exempt. Upon a termination under this
provision, the amount of each Participant’s benefit accrued under the Plan as of
such termination shall be distributed to such Participant in the manner
described in Article VII, above.

 

-10-



--------------------------------------------------------------------------------

11. Tax Effects. Neither the Company nor the Administrator nor any other person
or entity represents or guarantees that any particular federal, state or local
tax consequences will occur as a result of any Participant’s participation in
this Plan. Each Participant shall consult with his own advisers regarding the
tax consequences of participation in this Plan.

ARTICLE X

Claims Procedure

1. Claim. Any person claiming a benefit, requesting an interpretation or ruling
under this Plan or requesting information under this Plan shall present the
request in writing to the Administrator, which shall respond in writing within
90 days, except that if the claim involves a determination that the Participant
is disabled, the response will be made within 45 days.

2. Denial of Claim. If the claim or request is denied, the written notice of
denial shall include:

(a) the reasons for denial, with specific reference to the Plan provisions on
which the denial is based;

(b) a description of any additional material or information required and an
explanation of why it is necessary; and

(c) an explanation of the Plan’s claim review procedure.

3. Review of Claim. Any person whose claim or request is denied may request
review by notice given in writing to the Administrator within 60 days of such
denial. In case of a claim involving a determination that the Participant is
disabled, a request for review may be made within 180 days of the denial. The
claim or request shall be reviewed by the Administrator, who may, but shall not
be required to, grant the claimant a hearing. On review, the claimant may have
representation, examine pertinent documents and submit issues and comments in
writing.

4. Final Decision. The decision on review shall normally be made within 60 days.
If an extension of time is required for a hearing or other special circumstance,
the claimant shall be notified and the total time limit shall be 120 days. In
case of a claim involving a determination that the Participant is disabled, the
decision will normally be made within 45 days; any extension will be for not
more than an additional 45 days. The decision shall be in writing and shall
state the reasons and the relevant Plan provisions. All decisions on review
shall be final and bind all parties concerned.

 

-11-



--------------------------------------------------------------------------------

5. Venue. Venue of any dispute under this Plan shall be in a court of competent
jurisdiction in King County, Washington.

IN WITNESS WHEREOF, the Company has executed this Plan on this 18th day of
December, 2006

 

ESTERLINE TECHNOLOGIES CORPORATION By:   /s/ Marcia J. M. Greenberg   Its:   VP
Human Resources

 

-12-



--------------------------------------------------------------------------------

ESTERLINE TECHNOLOGIES CORPORATION

SUPPLEMENTAL RETIREMENT PLAN

PARTICIPATION AGREEMENT

AND

DISTRIBUTION ELECTION FORM

This AGREEMENT is made on __________________, by ESTERLINE TECHNOLOGIES
CORPORATION, a Delaware corporation (the “Company”) and __________________ (the
“Participant”).

R E C I T A L S

A. Pursuant to the Company’s Supplemental Retirement Income Plan (the “Plan”), a
copy of which is attached and incorporated by this reference, the Board of
Directors of the Company (the “Board”) has designated the employee as eligible
to participate in the Plan on the terms and conditions set forth in the Plan and
in this Agreement.

B. The employee wishes to participate in the Plan.

C. The Plan requires that a Participant make an affirmative election with
respect to the manner of benefit distribution.

Now, therefore, the parties AGREE as follows:

1. Participation in Plan. Pursuant to Article III, Section 2 of the Plan, the
employee shall become a Participant in the Plan upon executing this Agreement
and delivering it to the Esterline Technologies Corporation HR Department. [For
Participants under Schedule I (Final Average Pay portion) of the Esterline
Technologies Retirement Plan — Participant hereby agrees to have withheld from
his/her compensation 1% of the amount by which his/her compensation for any year
as set forth in the Plan exceeds the limit provided in Section 401(a)(17) of the
Code for that year.] The Participant acknowledges that he has read the Plan and
agrees to all of its terms, conditions and provisions. The parties agree that
the definitions of terms used in this Agreement are as defined in the Plan or in
the Qualified Plan.

2. Company Contribution. The Company may set aside or otherwise reserve amounts
sufficient to fund the Participant’s Supplemental Retirement Income. However,
the Company’s obligations under this Plan shall be those of an unfunded and
unsecured promise to pay money in the future. The rights of a Participant
(and/or his Beneficiary) to benefits under the Plan shall be solely those of an
unsecured creditor of the Company, and all benefits payable under the Plan shall
be paid from the general funds of the Company.

3. Supplemental Retirement Income. The amount of Participant’s Supplemental
Retirement Income under the Plan will be determined and payable as set forth in
the Plan.



--------------------------------------------------------------------------------

4. Vesting. The Participant’s Supplemental Retirement Income hereunder shall be
vested as his Accrued Benefit shall vest under the Qualified Plan.

5. Distribution Election. Participant hereby elects the following form of
benefit distribution:

 

  ____ Single life annuity payable for Participant’s lifetime.

 

  ____ Joint and 100% surviving spouse annuity.

 

  ____ Joint and 75% surviving spouse annuity (only available for Participants
who are also participating in the Final Average Pay Benefit of the Qualified
Plan).

 

  ____ Life annuity with ___-year (enter 5, 10 or 15) certain period (only
available for Participants who are also participating in the Final Average Pay
Benefit of the Qualified Plan).

Participant understands and acknowledges that failure to make an election
regarding the manner of benefit distribution will result in distribution being
made as follows: (1) if Participant does not have a spouse during the one-year
period leading up to his benefit commencement date, then Participant’s vested
accrued benefit shall be distributed in the form of a single life annuity; or
(2) if Participant has a spouse during the one-year period leading up to his
benefit commencement date, then Participant’s vested accrued benefit shall be
distributed in the form of a joint and 50% surviving spouse annuity.

6. Miscellaneous.

6.1 This Agreement is binding upon and inures to the benefit of the parties
hereto and their respective successors, assignees, legal representatives, and
heirs; provided, however, that the Participant may not assign any of his rights
under the Plan or this Agreement.

6.2 This instrument together with the Plan constitutes the entire agreement
between the parties relating to the subject matter hereof and shall not be
modified or amended in any way except in writing signed by both parties.

6.3 Neither the failure nor the delay on the part of either party to exercise
any right, power, or privilege shall operate as a waiver in that or any
subsequent instance.

6.4 This Agreement shall be governed by and construed in accordance with the
laws of the State of Washington, except where preempted by ERISA or any other
federal statute.

6.5 The Board has exclusive authority to interpret the Plan and may from time to
time make such decisions and adopt such rules and regulations for implementing
the Plan as it

 

-2-



--------------------------------------------------------------------------------

deems appropriate. In so administering the Plan, the decisions and actions of
the Board shall be final and binding on all parties with respect to all matters
relating to the Plan.

 

ESTERLINE CORPORATION By      Its       

PARTICIPANT     Signature

 

    [Printed name]

SERP II Participation Agreement

 

-3-